Citation Nr: 1024061	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability for residuals of a 
laceration of the right middle finger, rated 10 percent 
disabling as of March 31, 2004, and as noncompensable prior 
to that date.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right ankle.

3.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

In July 2009 the Board remanded the case for further 
development.  The case has now been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to March 31, 2004, the Veteran's residuals of a 
laceration of the right middle finger were asymptomatic with 
no pain on objective examination or functional limitation of 
the affected part.  

2.  As of March 31, 2004, the Veteran's residuals of a 
laceration of the right middle finger have been manifested by 
not more than a superficial scar, painful on examination, 
with no limitation of motion of the affected part.

3.  The Veteran's traumatic arthritis of the right ankle is 
manifested by not more than moderate limitation of motion.

4.  The Veteran's traumatic arthritis of the left ankle is 
manifested by not more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
laceration of the right middle finger, rated as 10 percent as 
of March 31, 2004, and as noncompensable prior thereto, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2009); § 
4.118, Diagnostic Code 7804 (2008).

2.  The criteria for an increased rating for traumatic 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).

3.  The criteria for an increased rating for traumatic 
arthritis of the left ankle have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45,  4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran filed his claim in 
November 2001 and was mailed a letter in October 2002 
advising him of the elements required to establish increased 
ratings and of the respective duties of VA and the claimant 
in obtaining evidence.  Additionally, in a letter mailed in 
December 2007 the Veteran was provided appropriate notice 
with respect to the effective-date elements of his claims.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file, and the Veteran has 
been afforded VA examinations.  Pursuant to the Board's 
remand, the Veteran was scheduled for additional examination.  
As explained below, good cause for his failure to appear for 
the most recent examination is not shown.  Therefore, the 
claims will be decided without the benefit of the additional 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Veteran's scar of the finger is rated under the criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7804, which assigns a 
10 percent rating for a superficial scar that is painful on 
objective demonstration.  The rating criteria changed 
effective from October 23, 2008.  The revised criteria apply 
to claims filed on or after October 23, 2008.  They are not 
applicable to the Veteran's claim.  Scars are alternatively 
rated based upon limitation of function of affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Limitation of motion of individual digits of the hand are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  .  
The maximum allowable rating for limitation of motion of the 
index or long (middle) finger is 10 percent for both the 
minor and dominant joint, even if it is akylosed.  

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these diagnostic codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Full 
range of motion for the index, long, ring, and little fingers 
is metacarpal phalangeal joint (MCP) flexion from 0 to 90 
degrees; proximal interphalangeal joint (PIP) flexion from 0 
to 100 degrees; and distal interphalangeal joint (DIP) 
flexion from 0 to 70 or 80 degrees.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger (DC 
5229) of either hand with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees, a 10 percent 
rating is warranted.  With a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  38 C.F.R. § 4.71a, DC 
5229 (2009).

The Veteran's ankle disabilities have each been rated 10 
percent under Diagnostic Code 5271, which provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle, and for a maximum 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Residuals of a Laceration of the Right Middle Finger

Service connection was granted for this disability in 
September 1999, with a noncompensable rating assigned 
effective from February 1996.  The claim for increased rating 
was received in November 2001.  The claim was denied in the 
January 2003 rating decision on appeal.  In January 2005, the 
RO granted an increased rating to 10 percent, effective from 
the date of a March 31, 2004, examination, based upon a 
showing of pain on examination.  

The Board has considered the evidence prior to the March 31, 
2004, examination and finds that the residuals of laceration 
of the right middle finger were noncompensable.  VA scars 
examination in November 2002 showed a well-healed, non-
pigmented 1.5 centimeter (cm) nondisfiguring scar over the 
proximal interphalangeal  (PIP) joint of the dorsal side of 
the right hand.  It was nonerythematous, with no keloid 
formation, edema or tenderness to palpation.  The Veteran 
failed to report for an orthopedic examination at that time.  

The March 2004 orthopedic examination showed a 2.5 cm scar 
which was tender to palpation.  The Veteran was able to 
approximate the thumb to each finger and bring the fingers to 
the palmar crease.  Middle finger range of motion was 0 to 90 
degrees.  There was no joint enlargement or erythema.  There 
was crepitus.  Grip strength was 110 pounds on right and 127 
pounds on left.  Clinical impression was history of 
laceration over the third or middle proximal finger PIP joint 
with tender scar as noted.  There were functional range of 
motion and good motor strength with slight decreased grip in 
the right.  There was X-ray evidence of minimal degenerative 
changes in the right hand which were attributed to the 
laceration.  

The Veteran failed to report for VA examinations pertaining 
to his claim in January, July and December 2008.  He did 
provide explanations for his failure to report for these 
examinations.  In July 2009, the Board remanded the claims in 
order to schedule additional examination necessary to 
adjudicate the claims for increased ratings.  The Board 
instructed that the examinations were to be conducted in the 
months of March, April, September or October, due to the 
Veteran's health concerns related to asthma which prevented 
travel in the extreme warm or cold months.  

The Veteran was scheduled for a VA examination in October 
2009.  He was notified of the examinations at his home of 
record.  The VA Medical Center reported that the Veteran had 
been notified of this examination by letter and that he 
failed to report for this examination.  It also noted that 
attempts were made to contact the Veteran by phone but his 
voice mailbox was full.  

In this regard, the Board notes that the Veteran did not 
provide good cause for failing to report for his scheduled VA 
examination in October 2009.  Additionally, as it is 
ultimately the responsibility of the Veteran to keep VA 
informed of his current address, the Board is more than 
satisfied with the efforts made by the AMC to notify the 
Veteran.  Also, as the October 2009 notice letter sent to the 
Veteran was not returned as undeliverable, it is presumed 
that the Veteran received the letter.

By not reporting for his VA examination, there was no 
opportunity for VA to assess the current level of severity of 
his residuals of laceration of the right middle finger and 
the evidence currently of record supports only a 10 percent 
disability evaluation for that disability as of March 31, 
2004.  As to the period prior to March 31, 2004, the 
disability was asymptomatic on examination, no painful tender 
scarring was observed, the scar was well-healed and there was 
no functional limitation of the affected part.  The finger 
did not manifest any compensable limitation.  Thus, a 
compensable rating is not warranted.

As to the period beginning March 31, 2004, a higher 
evaluation is not warranted because the evidence of record 
does not show the required findings of functional limitation 
of the affected part and there is no requisite limitation of 
motion of the long finger or ankylosis.  38 C.F.R. § 4.118, 
DC 7804, 38 C.F.R. § 4.71a, DC 5226, 5229.

The Board has considered whether additional compensation is 
warranted under the DeLuca factors.  However, functional loss 
due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  In this case, VA treatment 
records and the examinations that the Veteran did attend have 
consistently shown no additional limitation of function due 
to pain, weakness, fatigability or incoordination even after 
repetitive motion.  The Board concludes that a higher rating 
based on those factors is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  





Right and Left Ankle Disabilities

Service treatment records show recurrent bilateral ankle 
sprains.  Service connection was granted for this disability 
in April 1979, with a 10 percent rating assigned for the 
right ankle and a noncompensable rating assigned for the left 
ankle effective from June 1978.  A 10 percent rating for the 
left ankle was assigned in September 1999 effective from 
February 1996.  The claim for increased rating was received 
in November 2001.  The claim was denied in the January 2003 
rating decision on appeal.  

The Board has considered the evidence related to the ankles, 
and finds that at no time pertinent to this appeal has the 
Veteran had more than moderate limitation of motion of either 
ankle.  The Veteran failed to report for an orthopedic 
examination scheduled for November 2002 in connection with 
these claims.  

The Veteran did present for a March 2004 orthopedic 
examination, at which time he complained of progressive and 
worsening pain in both ankles.  The pain was worsened by 
moist, cold weather and prolonged standing, and alleviated by 
Motrin and elastic braces.  Examination showed right ankle 
dorsiflexion of 15 degrees and plantar flexion of 40 degrees.  
Left ankle dorsiflexion was 10 degrees and plantar flexion 
was 42 degrees.  There was no crepitus bilaterally.  There 
was mild edema on the lateral aspect of the right ankle.  
There was pain on palpation of the sinus tarsi bilaterally.  
X-rays showed osteoarthritis of both ankle joints.  

The Veteran failed to report for VA examinations pertaining 
to his claims in January, July and December 2008.  He did 
provide explanations for his failure to report for these 
examinations.  In July 2009, the Board remanded the claims in 
order to schedule additional examination necessary to 
adjudicate the claims for increased ratings.  The Board 
instructed that the examinations were to be conducted in the 
months of March, April, September or October, due to the 
Veteran's health concerns related to asthma which prevented 
travel in the warm or cold months.  

The Veteran was scheduled for a VA examination in October 
2009.  He was notified of the examinations at his home of 
record.  The VA Medical Center reported that the Veteran had 
been notified of this examination by letter and that he 
failed to report for this examination.  It also noted that 
attempts were made to contact the Veteran by phone but his 
voice mailbox was full.  

Again, the Veteran did not provide good cause for failing to 
report for his scheduled VA examination in October 2009.  
Additionally, as it is ultimately the responsibility of the 
Veteran to keep VA informed of his current address, the Board 
is more than satisfied with the efforts made by the AMC to 
notify the Veteran.  Also, as the October 2009 notice letter 
sent to the Veteran was not returned as undeliverable, it is 
presumed that the Veteran received the letter.

By not reporting for his VA examination, there was no 
opportunity for VA to assess the current level of severity of 
his right and left ankle disabilities and the evidence 
currently of record supports only a 10 percent disability 
evaluation for each of those disabilities.  A higher 
evaluation is not warranted because the evidence of record 
does not show that the limitation of motion of either ankle 
more nearly approximates marked than moderate.  

Again, the Board has considered whether additional 
compensation is warranted under the DeLuca factors.  However, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  In this case, VA treatment 
records and the examinations that the Veteran did attend have 
consistently shown no additional limitation of function due 
to pain, weakness, fatigability or incoordination even after 
repetitive motion.  The Board concludes that a higher rating 
based on those factors is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the right or left ankle disability would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability for residuals of a 
laceration of the right middle finger, rated 10 percent 
disabling as of March 31, 2004, and as noncompensable prior 
to that date, is denied.

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the right ankle is denied.

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the left ankle is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


